DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, the prior art fails to disclose or fairly suggest the steel as claimed. In particular, the closest prior art, Shuto et al. (US 20150017471) in view of Yanagiya et al. (US 4634573), as set forth in the Office Action dated 6/9/2022, renders obvious the steel recited in the previous claim set filed 2/22/2022. However, the currently amended claim 3 requires a microstructure consisting of ferrite and perlite. In contrast, Shuto et al. modified by Yanagiya et al. requires more than 85% of tempered martensite, martensite, and lower bainite (Shuto et al.: Abstract), and thus, cannot consist of ferrite and perlite. Thus, claim 3 is distinct over the teachings of the prior art. Claims 4-6 further limit the subject matter of claim 3, and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734